Case 4:16-cv-04014-LLP Document 248 Filed 04/12/21 Page 1 of 4 PageID #: 4382




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                    SOUTHERN DIVISION


BRUCE EDGAR SMITH,                                                4:16-CV-04014-LLP

                               Plaintiff,

                 vs.                                 ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR RECONSIDERATION
SGT. KURTIS BROWN, Correctional Officer,
in his individual and official capacity, JESS
BOYSEN, Correctional Officer, in her
individual and official capacity, JUSTIN
KUKU, Correctional Officer, ANGELA
STEINEKE, Coordinator of West Hall, KEITH
DITMENSON, Unit Manager of West Hall,
HEATHER BOWERS, Head Nurse of Health
Service, MARY CARPENTER, Head Doctor for
Health Care, LONNA VINK, Nurse Health
Services, and DAVID STEPHAN, DCI,
Division of Criminal Investigation,

                               Defendants.


       Plaintiff, Bruce Edgar Smith, filed a pro se civil rights lawsuit under 42 U.S.C.

§ 1983. Doc. 1. This Court granted Defendants’ motion for summary judgment and entered

judgment against Smith on September 27, 2018. Docs. 217, 218. On December 28, 2021, Smith

filed a motion for reconsideration, Doc. 247.

       Rule 60(b) authorizes a court to relieve a party from a final judgment under the following

circumstances:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in
       time to move for a new trial under Rule 59(e); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4)
       the judgment is void; (5) the judgment has been satisfied, released or discharged;
Case 4:16-cv-04014-LLP Document 248 Filed 04/12/21 Page 2 of 4 PageID #: 4383




       it is based on an earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or (6)any other reason that justifies relief.

Fed. R. Civ. P. 60(b)(1-6). Smith bases his motion on Rule 60(b)(1) and (3). Doc. 247 at 1.

However, these subsections may only be used in Rule 60(b) motions made “no more than a year

after the entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).

The final judgment in this case was entered on September 27, 2018, thus, Smith’s pending motion,

which was filed more than two years since the date of judgment, is untimely under subsection (1)

and (3).

       After review of his motion, the only possibly arguable ground is for “any other reason

that justifies relief.” Fed. R. Civ. P. 60(b)(6). To obtain relief under Rule 60(b)(6), a party must

show that “exceptional circumstances . . . denied the moving party a full and fair opportunity to

litigate his claim and . . . prevented the moving party from receiving adequate redress.” Harley v.

Zoesch, 413 F.3d 866, 871 (8th Cir. 2005) (citation omitted). Rule 60(b) motions cannot be used

“to ‘tender new legal theories’ ” or to reargue “ ‘on the merits.’ ” Arnold v. ADT Sec. Servs., Inc.,

627 F.3d 716, 721 (8th Cir. 2010) (quoting Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414

(8th Cir. 1988)) (first quoted material); Broadway v. Norris, 193 F.3d 987, 990 (8th Cir.

1999) (second quoted material).

       Additionally, a Rule 60(b) motion “must be made within a reasonable time[.]” Fed. R. Civ.

P. 60(c)(1). “ ‘What constitutes a reasonable time is dependent on the particular facts of the case

in question and is reviewed for abuse of discretion.’ ” Middelton v. McDonald, 388 F.3d 614, 617

(8th Cir. 2017) (quoting Watkins v. Lundell, 169 F.3d 540, 544 (8th Cir. 1999)). The Eighth

Circuit has found a three-year delay in making a Rule 60(b) motion to be unreasonable. Id.; Nucor

Corp. v. Neb. Pub. Power Dist., 999 F.2d 372, 374-75 (8th Cir. 1993) (holding a three and one-

half year delay was unreasonable).
                                                      2
Case 4:16-cv-04014-LLP Document 248 Filed 04/12/21 Page 3 of 4 PageID #: 4384




        Smith filed his 60(b) motion almost two and a half years after the entry of judgment.

Compare Doc. 218 to Doc. 247. Further, his motion is based allegations of judicial misconduct

and he claims the Court did not consider his motion to introduce evidence (Doc. 131). Doc. 247 at

2. “[Y]ou told me that you would take a good long look” before ruling on Defendants’ motion for

summary judgment at “Doc. 131 . . . Did you? No[,] you didn’t.” Id. at 3. Smith claims that the

“proof” to deny Defendants’ motion for summary judgment motion was within Doc. 131. Id. This

Court considered Doc. 131 and held:

        A review of the record in this case shows that defendants also filed a copy of the
        disciplinary report and a complete copy of the unplanned use of force checklist. See
        Dockets 153-3, 153-6. Additionally, Smith has filed these documents with the court
        on more than one occasion. See Dockets 1-5, 171. With no expressed opposition
        from defendants, the documents are incorporated into the record of this case. Thus,
        Smith's motion to admit evidence (Docket 131) is granted insofar as the evidence
        is incorporated into the record of this case and the evidence would be considered
        by the court in the context of the defendant's motion for summary judgment.

Doc. 184 at 35. Smith has had the opportunity to litigate his claims before this Court. Smith filed

two motions for summary judgment (Docs. 194 and 214), which this Court considered and

denied. See Doc. 217 at 29-30. Next, Defendants brought a motion for summary judgment and

this Court analyzed Smith’s arguments and facts. See Doc. 217 at 30-46 (acknowledging that

Smith’s version of the events were different and holding that he did not raise a genuine issue of

material fact).

        Smith has failed to allege facts to support that he was denied the opportunity to litigate

his claims, and he may not use a Rule 60(b) motion to relitigate the merits of his case. Thus,

Smith has failed to show an exceptional circumstance under Rule 60(b) and his motion for

reconsideration, Doc. 247, is denied.




                                                      3
Case 4:16-cv-04014-LLP Document 248 Filed 04/12/21 Page 4 of 4 PageID #: 4385




     Accordingly, it is ORDERED:

     1. That Smith’s motion for reconsideration, Doc. 247, is denied.

     DATED April 12, 2021.

                                                      BY THE COURT:

     ATTEST:                                          ________________________________
     MATTHEW W. THELEN, CLERK                         Lawrence L. Piersol
                                                      United States District Judge
     _________________________




                                                4
